DETAILED ACTION
This communication is in response to the Application filed on 02/08/2021. Claims 1-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 (2) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10916235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore the claims of the issued patent anticipate the claims of the instant application. Please see below claim mapping.
Additionally, please see the dependent claim mappings below, where (I) represents instant application and P represents issued patent.
Claims 1 (I): Claim 1 (P); Claims 2 (I): Claim 2 (P); Claims 3 (I): Claim 1 (P); Claims 4 (I): Claim 3 (P); Claims 5 (I): Claim 4 (P); Claims 6 (I): Claim 5 (P); Claims 7 (I): Claim 6 (P); Claims 8 (I): Claim 7 (P); Claims 9 (I): Claim 8 (P); Claims 10 (I): Claim 9 (P); Claims 11 (I): Claim 10 (P); Claims 12 (I): Claim 11 (P); Claims 13 (I): Claim 12 (P); Claims 14 (I): Claim 13 (P); Claims 15 (I): Claim 14 (P); Claims 16 (I): Claim 15 (P); Claims 17 (I): Claim 16 (P); Claims 18 (I): Claim 17 (P); Claims 19 (I): Claim 15 (P); Claims 20 (I): Claim 18 (P); Claims 21 (I): Claim 19 (P); Claims 22 (I): Claim 20 (P); Claims 23 (I): Claim 21 (P); Claims 24 (I): Claim 22 (P); Claims 25 (I): Claim 23 (P); Claims 26 (I): Claim 24 (P); Claims 27 (I): Claim 25 (P); Claims 28 (I): Claim 26 (P); Claims 29 (I): Claim 27 (P); Claims 30 (I): Claim 28 (P).
Instant Application: 17/169858
Issued Patent: US 10916235
Claim 1: A data processing method comprising: 

receiving, at a computing system, a production symbol stream produced from spoken words of a particular language from an acoustic processing system; 

extracting, from the production symbol stream, a plurality of production patterns; 

using a stored production to canonical mapping data comprising conditional probabilities for one or more mappings of production patterns to canonical patterns, generating candidate syllables and a probability of each candidate syllable from the plurality of production patterns; 





















using a stored syllable to orthographic pattern mapping comprising conditional probabilities for one or more mappings of candidate syllables to orthographic patterns, generating candidate orthographic patterns and a probability of each candidate orthographic pattern from the candidate syllables; 

based, at least in part, on the probabilities for each candidate orthographic pattern, generating an orthographic representation of the production symbol stream.
Claim 1: A data processing method comprising: 

receiving, at a computing system, a production symbol stream produced from spoken words of a particular language from an acoustic processing system; 

extracting, from the production symbol stream, a plurality of production patterns; 

using a stored production to canonical mapping comprising conditional probabilities for one or more mappings of production patterns to canonical patterns, generating candidate syllables and a probability of each candidate syllable from the plurality of production patterns, generating the candidate syllables comprising mapping a production phonotactic stream to a canonical phonotactic stream by performing, at least: receiving an alternating stream of production Intervowel Consonant (IVC)s and Vowel Neighborhood (VN)s; 

using a precomputed and stored database of aligned production and canonical IVCs which maps production IVCs to one or more canonical IVCs with stored associated conditional probabilities; and 

using a stored database of aligned production and canonical VNs, mapping production VNs to one or more canonical VNs with stored associated conditional probabilities; 

using a stored syllable to orthographic pattern mapping comprising conditional probabilities for one or more mappings of candidate syllables to orthographic patterns, generating candidate orthographic patterns and a probability of each candidate orthographic pattern from the candidate syllables; 

based, at least in part, on the probabilities for each candidate orthographic pattern, generating an orthographic representation of the production symbol stream.


Claim Objections
Claim 2 is objected to because of the following informalities: “wherein the production stream” should be “wherein the production symbol stream” in line 1 and last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14, and 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 16 recites “receiving, [[at a computing system]], a production symbol stream produced from spoken words of a particular language from an acoustic processing system; extracting, from the production symbol stream, a plurality of production patterns; using a stored production to canonical mapping data comprising conditional probabilities for one or more mappings of production patterns to canonical patterns, generating candidate syllables and a probability of each candidate syllable from the plurality of production patterns; using a stored syllable to orthographic pattern mapping comprising conditional probabilities for one or more mappings of candidate syllables to orthographic patterns, generating candidate orthographic patterns and a probability of each candidate orthographic pattern from the candidate syllables; based, at least in part, on the probabilities for each candidate orthographic pattern, generating an orthographic representation of the production symbol stream.”
The limitation of “extracting…”, “using…”, “using…”, “generating…”, as drafted covers a human organizing of activities. More specifically, receiving a symbol stream from spoken words of another user. Then, extracting a plurality of patterns from the stream which had already been determined. Then determining syllables and probability for the patterns based on mapping data. Then generating words (orthographic patterns) and a probability based on the mapping of the syllable, where the mapping comprises probabilities for the mapping. Then generating an orthographic representation (phrase) based on the probabilities. 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 16 recites additional element of “computing device” in claim 1 and a processor and memory in claim 16 as per the independent claims. However, the additional element in claim 1 as claimed appears to be only used for data collection purposes of pre-solution insignificant activity. With respect to claim 16, the additional elements relate to a general purpose processor (see [0114]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element in the claims noted above are directed towards insignificant solution activity. Further, the additional element in claim 16 merely relate to general purpose computing deivce. The claims are not patent eligible.
With respect to claim 2 and 17, the claim relates to segmentation of the phonotactic stream into IVC and VN by adding symbols sequentially to the 3-symbol buffer, then determining a middle symbol is a vowel and that the three symbols comprise a VN, storing the VN and then determining if an added symbol is a consonant then adding the consonant to the IVC and if the added symbol is not a consonant storing the symbol in the IVC and continue processing. This reads on a human processing the stream based on the rules as claimed in order to segment the phonotactic stream. No additional limitations are present. With respect to claim 3 and 18, the claims relate to initializing a processing queue, receiving an alternating stream of production IVCs and VNs, mapping the IVCs to one or more canonical IVCs with stored probabilities, then mapping production VNs to canonical VNs with stored probabilities based on previous step. This relates to a human mapping a phonotactic stream to a canonical stream based on mapping databases which are known. No additional limitations are present. With respect to claim 4 and 19, the claim relates to processing of the canonical stream by determining whether each of the IVCs or the VNs is a consistent continuation of at least one member of an immediately previous set of canonical IVC or VN patterns and eliminating hose which are not consistent and then renormalizing the conditional probabilities.  This relates to a human deleting those patterns which are not consistent and recomputing probabilities. No additional limitation is present. With respect to claim 5 and 20, the claim relates to generating of the candidate syllables by segmenting the canonical IVC into syllable coda onset sequences and using the coda portions to compute paths through onsets augmented from remaining IVC patterns and VN patterns and then eliminating candidate syllables not in the stored syllabary and computing the probability of each candidate syllable to be then stored. This relates to a human generating candidate syllables by segmenting the canonical representations into syllable code onset and using that to complete paths to form a candidate syllable and eliminating candidate syllables, computing a probability and storing the syllable on a piece of paper by writing it down.  No additional limitations are present. With respect to claim 6 and 21, the claim relates to generating a probability for each candidate syllable by identifying a probability of the VN for the candidate syllable, identifying a probability of an onset and coda of the candidate syllable based on stored computed probabilities and then aggregating the probabilities and normalizing the sum of the probabilities. This relates to a human determining probability for the VN, coda, onset and then combining these probabilities and normalizing the result. No additional limitations are present. With respect to claim 7 and 22, the claim relates to mapping candidate syllables to orthographic patterns by storing data of aligned canonical syllabified pronunciations and orthographic syllable patterns, initializing a queue to empty and presenting the candidate syllables sequentially and mapping to a learned stored pattern set and using word positional codes to eliminate invalid patterns and storing the orthographic pattern. This relates to a human writing the aligned canonical syllabified pronunciation and orthographic syllable patterns and mapping the candidate syllable and stored orthographic pattern set and removing and invalid patterns and writing down the orthographic patterns. No additional limitations are present. With respect to claim 8 and 23, the claim relates to applying syllable position constraints and statistical models to select output orthographic patterns by processing orthographic patterns by a sliding window, checking an ngram model with respect to each orthographic patterns, summing the conditional probabilities of the ngram models to generate path probabilities and writing them down. No additional limitations are present.  With respect to claim 9-10 and 24-25, the claim relates to storing of the aligned production symbol patterns (or syllabified canonical pronunciations) and canonical symbol pronunciation patterns (or orthographic patterns), computing a probability of the pattern corresponding to a number of occurrences of the combination in the stored data and a value corresponding to the number of occurrences of the canonical pronunciation (or syllabified) with different production pronunciation and storing the combinations with computed probabilities of the combinations. This relates to human computing a probability of the pattern and writing down the combinations of productions and canonical pronunciations with respect to the probabilities. No additional limitations are present.   With respect to claims 11-12 and 26-27, the claim relates to storing a running word corpus, storing a pronunciation dictionary comprising syllabified pronunciations and orthographic patterns, converting the corpus to a database and accumulating the association counts for each ngram pattern and generating probabilities, where claim 12 relates to a pronunciation syllable database instead of a syllabified orthographic word database. This relates to a human of having access to a corpus of words and pronunciation dictionary and converting the corpus to syllabified orthographic word database and using the converted database to compute probabilities based on counts for each ngram pattern. No additional limitation is provided.  With respect to claim 13 and 28, the claim relates to where the orthographic syllable pattern does not match the target orthographic pattern, storing an expanded context of multi-syllable sequences containing the unexpected orthographic syllable patent, and matching each syllable pattern generated by the system for matches during recognition and storing the expanded context sequence and if not the most likely orthographic pattern. This relates to a human determining whether the syllable pattern matches or not target orthographic pattern, writing down an expanded set of syllables containing, checking for matches when listening to speech and storing/writing the expanded sequence or most likely pattern. No additional limitation is provided.  With respect to claim 14 and 29, the claim relates to storing a pronunciation dictionary containing orthographic patterns aligned to their syllabified canonical pronunciation patterns and where the syllabification includes word positional notations. This relates human making a list of pronunciation dictionary comprising the elements as claimed. No additional limitations is provided. These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 19 recites the limitation "the conditional probabilities" in last line is not clear as to which conditional probabilities this is referring to as there is conditional probabilities with respect to the IVC and VN in claim 3 as well as in claim 1 with respect to the conditional probabilities associated with the mappings of the production patterns to canonical patterns and the candidate syllable to orthographic patterns.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 and 23 recites the limitation "the conditional probabilities of the ngram models" in line 3 from the bottom. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 and 28 recites the limitation "the unexpected orthographic" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang (US 2015/0112675).
As to claim 1 and 16, Zhang teaches a data processing method comprising: 
receiving, at a computing system, a production symbol stream produced from spoken words of a particular language from an acoustic processing system (see [0036], where the input signal is a speech signal of a monosyllabic language); 
extracting, from the production symbol stream, a plurality of production patterns (see [0037], where processing unit obtains a plurality of phonetic transcriptions of the speech signal  according to the acoustic model  which includes plurality of phones); 
using a stored production to canonical mapping data comprising conditional probabilities for one or more mappings of production patterns to canonical patterns (see [0041], where plurality of matching phonetic spellings is obtained corresponding to each of the phonetic spellings and see [0042], phonetic spelling match probabilities), generating candidate syllables and a probability of each candidate syllable from the plurality of production patterns (see [0041], where training data from the syllable acoustic lexicon is selected according to a predetermined setting  and pronunciation habits); 
using a stored syllable to orthographic pattern mapping comprising conditional probabilities for one or more mappings, generating candidate orthographic patterns and a probability of each candidate orthographic pattern from the candidate syllables (see [0046], where plurality of phonetic spelling sequence probabilities corresponding to phonetic spelling sequences from language model 230 obtained); 
based, at least in part, on the probabilities for each candidate orthographic pattern, generating an orthographic representation of the production symbol stream (see [0048], where the phonetic spelling sequence corresponding to the largest among the phonetic spelling sequence probabilities).
As to claim 16, apparatus claim 16 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 1 and 16 is similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Zhang teaches one or more processors (see [0023], processor); a memory storing instructions which, when executed by the one or more processors (see [0024], memory storing program code for execution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Brodes (US 3,812,291) in view of Liu (US 2008/0172224)	.
As to claim 2, Zhang teaches all of the limitations as in claim 1, above.
However, Zhang does not specifically teach wherein the production stream is segmented into phonotactic units comprising intervowel consonant (IVC) and vowel neighborhood (VN) units, by performing sequentially for each symbol of the production symbol stream: initializing a three-symbol buffer to zero and an IVC accumulator buffer to zero and adding production symbols sequentially to the three-symbol buffer; after adding a symbol to the three-symbol buffer, determining if the middle symbol of the three-symbol buffer is a vowel and that the three symbols therefore comprise a VN, storing the VN; if an added symbol is a consonant, appending that consonant to the IVC accumulator; if the next added symbol is not a consonant, storing the symbols in the IVC accumulator as an IVC; and, continuing processing so long as the production stream continues. 
	Brodes does teach initializing a three-symbol buffer to zero and an IVC accumulator buffer to zero and adding production symbols sequentially to the three-symbol buffer (see col. 6, lines 49-51, where the contents of buffer memory are set to zero via reset circuit.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang with the zeroing of buffer as taught by Brodes in order to re-perform the classification when a prior one has ended (see col, 6, lines49-51) which would prevent influencing from a previous classification.
 However, Zhang in view of Brodes does not specifically teach adding production symbols sequentially to the three-symbol buffer; after adding a symbol to the three-symbol buffer, determining if the middle symbol of the three-symbol buffer is a vowel and that the three symbols therefore comprise a VN, storing the VN; if an added symbol is a consonant, appending that consonant to the IVC accumulator; if the next added symbol is not a consonant, storing the symbols in the IVC accumulator as an IVC; and, continuing processing so long as the production stream continues.
Liu does teach adding production symbols sequentially to the three-symbol buffer (see [0030], where position indication identifies each phone within each syllable); after adding a symbol to the three-symbol buffer, determining if the middle symbol of the three-symbol buffer is a vowel and that the three symbols therefore comprise a VN, storing the VN (see [0030], where if a vowel phone is middle vowel then assigned a position as middle vowel) ; if an added symbol is a consonant, appending that consonant to the IVC accumulator (see  [0030], where consonants between the middle vowel and start is given a position and same with after the middle vowel to end); if the next added symbol is not a consonant, storing the symbols in the IVC accumulator as an IVC (see [0030], where if the middle vowel is located then the consonant is located which later the position dependent phonetic token sequence is stored); and, continuing processing so long as the production stream continues(see [0029], for each word).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang in view of Brodes with the vowel and consonant as taught by Liu  in order identify position dependent phonetic tokens (see [0005]).

Claim 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ezzat (US 2011/0238412).
As to claims 11-12 and 26-27, Zhang teaches all of the limitations as in claims 1 and 16 above.
However Zhang does not specifically teach storing a running word corpus comprising transcribed spoken or written speech in a particular language; storing a pronunciation dictionary comprising syllabified pronunciations and corresponding orthographic patterns of words of a particular language using the pronunciation dictionary converting the running word corpus to a syllabified orthographic word database; using the syllabified orthographic chunk corpus, accumulating association counts for each n-gram pattern and generating the probabilities for each candidate orthographic syllable pattern.
Ezzat teaches storing a running word corpus comprising transcribed spoken or written speech in a particular language (see [0036], set of words 212 in a specific language); storing a pronunciation dictionary comprising syllabified pronunciations and corresponding orthographic patterns of words of a particular language (see [0036], where words 212 and set of pronunciations 214 corresponding to the set of words); using the pronunciation dictionary converting the running word corpus to a syllabified orthographic word database (see [0036], where (see [0038], where at step 230 one to one correspondence for a predicted pronunciation determined as well as mapping takes place); using the syllabified orthographic chunk corpus, accumulating association counts for each n-gram pattern and generating the probabilities for each candidate orthographic syllable pattern (see [0068], where frequency count converted into a probability for pruning mappings).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang with the generation of probabilities as taught by Ezzat in order to prune low accuracy results (see Ezzat [0068]).
As to claim 12 and 26, the claims are similar to claims 11 and 25 with exception of change of terms of replacing “syllabified orthographic word database”  with “pronunciation syllable database” or “pronunciation” with “orthographic”.

Claim 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kang (US 6,138,099) in view of Kibre (US 2015/0243278).
As to claims 13 and 28, Zhang teaches all of the limitations as in claims 1 and 16 above.
However Zhang does not specifically teach further comprising: during training, where the most likely orthographic syllable pattern generated by the system does not match the target orthographic pattern; storing an expanded context of multi-syllable sequences containing the unexpected orthographic syllable pattern; at recognition time, matching each orthographic syllable pattern generated by the system to see if it matches any of the stored sequences; and, if so, storing the expanded context sequence, and if not, storing the most likely orthographic pattern.
Kang does teach during training, where the most likely orthographic syllable pattern generated by the system does not match the target orthographic pattern (see Figure 3, step 400 and [0037], where a user adds word to be added to lexicon) ; storing an expanded context of multi-syllable sequences containing the unexpected orthographic syllable pattern (see Figure 3, step 440, word stored is checked and if not then adds word to lexicon); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang with generation of multisyllable sequences as taught by Kang in order to prevent unnecessary phonetic strings from being generated (see Kang  [0003]).
However, Zhang in view of Kang does not specifically teach at recognition time, matching each orthographic syllable pattern generated by the system to see if it matches any of the stored sequences; and, if so, storing the expanded context sequence, and if not, storing the most likely orthographic pattern.
Kibre does teach at recognition time, matching each orthographic syllable pattern generated by the system to see if it matches any of the stored sequences (see [0076], where at re-recognition matching takes place); and, if so, storing the expanded context sequence, and if not, storing the most likely orthographic pattern (see [0076], the top match is selected and scored as the pronunciation and is incorporated into model).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang in view of Kang strong of likelihood pattern as taught by Kibre in order to improve recognition accuracy (see Kibre [0002]).

Claim 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sabourin (US 6,108,627)
As to claim 14 and 29, Zhang does not specifically teach storing a pronunciation dictionary containing orthographic patterns aligned to their syllabified canonical pronunciation patterns (see [0046], where plurality of phonetic spelling sequence probabilities corresponding to phonetic spelling sequences from language model 230 obtained).
 However, Zhang does not specifically teach where the syllabification includes word positional notations and is accomplished using the maximum onset principle.
Sabourin teaches where the syllabification includes word positional notations and is accomplished using the maximum onset principle (see col. 13, lies 5-20, where syllable markers are placed before the maximum offset).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang with the maximum onset as taught by Sabourin in order to account for instances when inter-vowel consonants sequence fails (see SAbourin col, 11, lines 16-20).

Claim 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Flanagan (US 2008/0052069).
As to claims 15 and 30, Zhang teaches all of the limitations as in claim 1 and 16 above.
However, Zhang does not specifically teach wherein the production symbol stream is generated using digitally programmed logic of a computer system from audio input of a television program, the method further comprising: causing displaying, on a display device displaying the television program, the particular orthographic pattern as a caption for the television.
Flanagan does teach wherein the production symbol stream is generated using digitally programmed logic of a computer system from audio input of a television program (see [0013], where audio track from television is used as input), the method further comprising: causing displaying, on a display device displaying the television program, the particular orthographic pattern as a caption for the television program (see [0014], where texts are inserted into the video as a caption)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the recognition as taught by Zhang with the captioning as taught by Flanagan in order to provide a low cost and real time close captioning (see Flanagan [0009]). 

Allowable Subject Matter
Claim 3-10 and 18-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and Obviousness Double Patenting Rejections or 35 USC 112b (with respect to claims 4 and 19 and 8 and 23)., set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong (US 2016/0189710) is cited to disclose speech recognition using a phoneme recognizer, word decoder, and syllable decoder).
Please see 16/031637 for additional references cited during prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

10/05/2022